     Case 1:20-cv-00635-NONE-JLT Document 25 Filed 06/14/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GARY DELMAR HENDERSON,                           Case No. 1:20-cv-00635-NONE-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANT’S
                                                       EX PARTE APPLICATION FOR AN
13           v.                                        EXTENSION OF TIME
14    G. AGAME,                                        (Doc. 24)

15                       Defendant.
16

17          Defendant requests ex parte an extension of time to file a responsive pleading to

18   Plaintiff’s first amended complaint. (Doc. 24.) The current deadline to respond to the complaint is

19   June 14, 2021. (See Docs. 17, 19.) Upon review of Defendant’s application, including defense

20   counsel’s supporting declaration, the Court finds good cause to grant the request. Accordingly,

21   Defendant’s application is GRANTED. Defendant shall have until August 13, 2021, to respond to

22   Plaintiff’s first amended complaint.

23
     IT IS SO ORDERED.
24

25      Dated:     June 11, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
